Citation Nr: 1704486	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  11-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

 2. Entitlement to service connection for a neck disability, to include as secondary to the nonservice-connected right shoulder disability.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The appellant served on a period of active duty for training (ACDUTRA) from September 1992 to January 1993. The appellant also had Reserve service that ended in April 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the issues on appeal for additional development in October 2014 and August 2015.

As part of his December 2011 substantive appeal the appellant requested a Travel Board hearing before a Veterans Law Judge (VLJ). The appellant then subsequently modified that request in August 2014 and requested a videoconference hearing. In July 2015 correspondence the appellant was properly notified of the date, time and location of the scheduled hearing, but failed to report for the hearing without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704 (d).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's August 2015 remand instructions was not achieved.  Another remand is therefore required. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant contends that his current right shoulder disability is related to an injury sustained during a period of active duty for training (ACDUTRA). He further contends that his current neck disability is secondary to his right shoulder disability.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101 (21), (22), (23), (24), 106; 38 C.F.R. § 3.6 (a), (c), (d) (2016).

In August 2015, the Board remanded the appeal to attempt to obtain verification of additional periods of ACDUTRA and INACDUTRA during the appellant's Reserve service. In particular, the Board noted that a treatment record reflected that the appellant could have been on field exercises as part of INACDUTRA in May 1995.

Following the Remand, the AOJ contacted the National Personnel Records Center (NPRC) and the Defense Personnel Records Information Retrieval System (DPRIS) for service treatment and personnel records. Thereafter, in June 2016, DPRIS provided all service personnel and treatment records in the custody of Department of Defense. However, these records do not allow for the VA to verify any additional periods of ACDUTRA or INACDUTRA, to include answering the question of whether the May 1995 injury occurred during ACDUTRA or INACDUTRA.  As such, there has not been substantial compliance with the Board's August 2015 remand directives, and another remand is necessary for additional attempts to verify his periods of ACDUTRA and INACUTRA while serving in the Reserves.

If any additional periods of ACDUTRA or INACDUTRA service are verified, the AOJ should obtain a supplemental VA medical opinion.  The October 2011 opinion relied on a lack of "documentation of ongoing shoulder pain post service for over 10 years" but the examiner did not address the appellant's competent lay statements indicating ongoing pain.   Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

As service connection for the neck disability is claimed as secondary to the shoulder disability, it must be remanded as well, because the issues are inextricably intertwined.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Army Reserve and/or any other necessary agency, to include the Defense Finance and Accounting Service (DFAS), and confirm all of the appellant's Army Reserve service dates, specifically noting the dates of all periods of active duty, ACDUTRA, and INACDUTRA, from 1992 to 2000. If these records are not available, a negative reply must be provided. Additionally, if a negative reply is received, the appellant must be notified and action taken in accordance with 38 C.F.R. § 3.159(e).

2. If additional records are obtained, return the claims file, including a copy of this remand, to the October 2011 VA examiner (or another suitably qualified examiner, if unavailable) for supplemental opinions pertaining to the etiology of the appellant's claimed right shoulder and neck disabilities.

Following review of the claims file, the examiner should provide the following opinions:

a. Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current right shoulder disability is related to any incident of service, to include the documented right shoulder strain in May 1995.

b. Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current neck disability is caused or aggravated by a right shoulder disability.

The examiner should consider and discuss the appellant's lay statements of record pertaining to the onset and continuity of his symptoms, and provide a thorough rationale for all opinions expressed. The fact that there was no medical documentation of ongoing symptoms cannot by itself be a basis for a negative opinion, as the Veteran is competent to describe such symptoms.

3.  Then, readjudicate the claims on appeal. If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and provide the appellant the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeal


